Applicant's election without traverse of Group I, original claims 1-16 and new claims 21-24, is acknowledged.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, independent claim 1 recites “a dielectric material doped with a first dopant and a second dopant,” which means the first and second dopants are different (the clause doesn’t make sense if the first and second dopants are the same), so dependent claim 2’s “wherein the first dopant is different than the second dopant” does not further limit independent claim 1.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, independent claim 10 recites “the data storage structure comprises a co-doped high k material,” which means two different dopants, so dependent claim 11’s “wherein the co-doped high k dielectric material comprises a first dopant and a second dopant different than the first dopant” does not further limit independent claim 10. 


provisional statutory double patenting rejection since the claim directed to the same invention has not in fact been patented.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borowski (United States Patent Application Publication 2019/0115533, cited in the Information Disclosure Statement (IDS) filed on June 9, 2021).
As to independent claim 1, Borowski discloses a memory device (see the entire reference, including page 1, paragraph [0004], first sentence) comprising:  a substrate; a bottom electrode overlying the substrate; a top electrode overlying the bottom electrode; and a data storage structure disposed between the top and bottom electrodes, wherein the data storage structure comprises a dielectric material doped with a first dopant and a second dopant (see Borowski’s claim 7 bridging pages 5 and 6).
As to dependent claim 2, which is implicit from claim 1, Borowski’s first dopant is different than the second dopant (see Borowski’s claim 7 bridging pages 5 and 6).
As to dependent claim 3, Borowski’s dielectric material is a high k dielectric material (see Borowski at page 5, claim 2).

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (United States Patent 8,450,715).
As to independent claim 1, Takano discloses a memory device (see the entire reference, including the Fig. 1 disclosure) comprising:  a substrate; a bottom electrode 4 
As to dependent claim 2, which is implicit from claim 1, Takano’s first dopant is different than the second dopant (column 2, lines 38-41).
As to dependent claim 3, Takano’s dielectric material is a high k dielectric material (column 2, lines 35-37).
As to dependent claim 4, Takano’s dielectric material is aluminum oxide, the first dopant is nitrogen, and the second dopant is tantalum (column 2, lines 35-41).
As to dependent claim 9, Takano’s top electrode 3 and/or bottom electrode 4 comprise the second dopant (column 4, lines 22-27).

Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (United States Patent Application Publication 2018/0375024, cited in the IDS filed on June 9, 2021) together with Borowski (cited above).
As to independent claim 10, Chu discloses an integrated chip (see the entire reference, including the Fig. 2 disclosure) comprising:  a substrate 102; a bottom electrode via 202 overlying the substrate; a top electrode via 222 overlying the bottom electrode via; and a resistive random access memory (RRAM) cell 201 disposed between the bottom electrode via and the top electrode via, wherein the RRAM cell comprises a top electrode 112, a bottom electrode 108, and a data storage structure 212 disposed 
The difference between claim 10 and Chu is claim 10’s data storage structure’s high-k dielectric material is co-doped.
Borowski teaches improving a data storage structure by co-doping its high-k dielectric material (see the entire reference, including claim 7 bridging pages 5 and 6).
It would have been obvious to one skilled in the art to improve Chu’s data storage structure 212 by co-doping its high-k dielectric material, because Borowski teaches improving a data storage structure by co-doping its high-k dielectric material.
Claim 10 is thus rejected under 35 U.S.C. 103 as being unpatentable over Chu together with Borowski.
As to dependent claim 11, which is implicit from claim 10, the obvious Chu/Borowski device’s co-doped high-k dielectric material comprises a first dopant and a second dopant different than the first dopant (as per Borowski’s teaching at claim 7 bridging pages 5 and 6).
As for dependent claim 12, Chu’s top electrode 112 comprises a first conductive material (page 3, paragraph [0027]) and its top electrode via 222 comprises a second conductive material (page 6, paragraph [0061]) different than the first conductive material.
As to dependent claim 13, the obvious Chu/Borowski device’s top electrode comprises the first or second dopant (see Chu at page 3, paragraph [0027], and Borowski at claim 7 bridging pages 5 and 6).
As to dependent claim 16, Chu’s data storage structure 212 comprises a first pair of opposing sidewalls and a second pair of opposing sidewalls, wherein the first pair of opposing sidewalls are spaced laterally between the second pair of opposing sidewalls.

Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (cited above) together with Takano (cited above).
As to independent claim 10, Chu discloses an integrated chip (see the entire reference, including the Fig. 2 disclosure) comprising:  a substrate 102; a bottom electrode via 202 overlying the substrate; a top electrode via 222 overlying the bottom electrode via; and a resistive random access memory (RRAM) cell 201 disposed between the bottom electrode via and the top electrode via, wherein the RRAM cell comprises a top electrode 112, a bottom electrode 108, and a data storage structure 212 disposed between the top and bottom electrodes, wherein the data storage structure comprises a high-k dielectric material (page 2, paragraph [0025]).
The difference between claim 10 and Chu is claim 10’s data storage structure’s high-k dielectric material is co-doped.
Takano teaches improving a data storage structure by co-doping its high-k dielectric material (see the entire patent, including column 2, lines 35-41).
It would have been obvious to one skilled in the art to improve Chu’s data storage structure 212 by co-doping its high-k dielectric material, because Takano teaches improving a data storage structure by co-doping its high-k dielectric material.
Claim 10 is thus rejected under 35 U.S.C. 103 as being unpatentable over Chu together with Takano.
As to dependent claim 11, which is implicit from claim 10, the obvious Chu/Takano device’s co-doped high-k dielectric material comprises a first dopant and a second dopant different than the first dopant (as per Takano’s teaching at column 2, lines 35-41).
As for dependent claim 12, Chu’s top electrode 112 comprises a first conductive material (page 3, paragraph [0027]) and its top electrode via 222 comprises a second conductive material (page 6, paragraph [0061]) different than the first conductive material.
As to dependent claim 13, the obvious Chu/Takano device’s top electrode comprises the first or second dopant (see Chu at page 3, paragraph [0027], and Takano at column 2, lines 38-41).
As to dependent claim 16, Chu’s data storage structure 212 comprises a first pair of opposing sidewalls and a second pair of opposing sidewalls, wherein the first pair of opposing sidewalls are spaced laterally between the second pair of opposing sidewalls.

Claims 5-8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.  The prior art does not disclose or suggest independent claim 21 as a whole.

United States Patent 9,012,260 is relevant to this application.





/MARK V PRENTY/Primary Examiner, Art Unit 2814